DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-19 recite the limitation "the target" in line 1, respectively.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitations have been interpreted to read “the means for positioning the animal’s paw on the adhesive base is a target, wherein the target”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9-10, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2019/0031922 A1).
Regarding claim 1, Choi discloses an apparatus (double-side tape 3; Fig. 3) that may be used for removing foreign objects from an animal's paw (as a user may  place either one of adhesive layers 22, 24 against an animal’s paw to remove a foreign object) comprising: an adhesive base (including substrate layer 20 and adhesive layer 24; Fig. 3) comprising an adhesive (pressure-sensitive adhesive layer 24); means for positioning the animal's paw on the adhesive base (any one of a color, fragrance, etc. on adhesive layer 24 ([0011], [0038]), which are determined to be equivalents to Applicant’s means for positioning i.e. “target” that can be any suitable shape or pattern, for example, the pattern of a paw print, a photo, food, or any other shape or figure, personalized, raised, or may contain a scent ([0017]), and a color is a suitable pattern and a fragrance is a suitable scent); means for coupling a bottom of the apparatus to one or more of a 
Regarding claim 3, Choi discloses wherein the means for coupling a bottom of the apparatus to one or more of a ground, floor, wall, or furniture surface comprises one or more fasteners, clips, hook-and-loop fasteners, magnets, or adhesive components integrated with the adhesive base (as the means comprises adhesive layer 22 which is an adhesive component integrated with the adhesive base; Fig. 3; [0024]).
Regarding claim 4, Choi discloses wherein the adhesive (24) covers at least 50% of a top of the adhesive base (at it covers the entirety of the adhesive base; Fig. 3).
Regarding claim 5, Choi discloses a foreign object removing apparatus (double-side tape 3 that may be used to remove foreign objects; Fig. 3) comprising: an adhesive base (substrate layer 20 and adhesive layer 24) comprising an adhesive (pressure-sensitive adhesive layer 24) and a target (any one of a color, fragrance, etc. on adhesive layer 24 ([0011], [0038]), which are determined to be equivalents to Applicant’s “target” that can be any suitable shape or pattern, for example, the pattern of a paw print, a photo, food, or any other shape or figure, personalized, raised, or may contain a scent ([0017]), and a color is a suitable pattern and a fragrance is a suitable scent); means for coupling a bottom of the apparatus to one or more of a ground, floor, wall, or furniture surface (adhesive layer 22 on the bottom surface of layer 20 ([0024]) 
Regarding claim 9, Choi discloses wherein the means for coupling a bottom of the apparatus to one or more of a ground, floor, wall, or furniture surface comprises one or more fasteners, clips, hook-and-loop fasteners, magnets, or adhesive components integrated with the adhesive base (as the means comprises adhesive layer 22 which is an adhesive component integrated with the adhesive base; Fig. 3; [0024]).
Regarding claim 10, Choi discloses wherein the adhesive (24) covers at least 50% of a top of the adhesive base (at it covers the entirety of the adhesive base; Fig. 3).
Regarding claim 18, Choi discloses wherein the means for positioning the animal’s paw on the adhesive base is a target, wherein the target emits a scent or aroma (as the target may include a color or a fragrance and a fragrance emits a scent or aroma; [0038]).
Regarding claim 21, Choi discloses wherein the target emits a scent or aroma (as the target may include a color or a fragrance and a fragrance emits a scent or aroma; [0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2019/0031922 A1) in view of Ko et al. (US 6,074,290).
Regarding claims 2 and 8, Choi fails to disclose wherein the means for coupling a bottom of the apparatus to one or more of a ground, floor, wall, or furniture surface 
However, Ko teaches a double-sided tape that may be coated with various adhesive coating weights or patterns to adjust peel strength so as to provide the desired differential adhesion (column 4, lines 45-50). Further, weights are well known to hold down articles to the ground, floor, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try one or more weights integrated with one or more corners of the adhesive base as the means for coupling a bottom of the apparatus to one or more of a ground, floor, wall, or furniture surface of Choi in light of the teachings of Ko and choosing from a finite number of predictable solutions. The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Because Ko teaches adhesive coating weights formed with different patterns to achieve different peel strengths and modified Choi as claimed has the properties predicted by the prior art, it would have been obvious to make the apparatus as claimed.

Claim(s) 6, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2019/0031922 A1) in view of Little (US 2007/0199271 A1).
Regarding claims 6, 17 and 19-20, Choi discloses that means for positioning the animal’s paw on the adhesive base is a target that may include a color or fragrance 
However, Little teaches a tape (200) with a mark (900) to identify the top surface of the tape ([0052]), the mark may be anything that is quickly and easily identifiably to a user, including, but not limited to, a color on the top side, a manufacture trademark, a product name, an advertisement, or a symbol ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the target of Choi to be in the shape of a paw print, raised from the adhesive base, and/or depict food in light of the teachings of Choi and Little, since applicant has not disclosed that the shape or particular design of the target solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the targets shaped as claimed.

Claim(s) 11, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2019/0031922 A1) in view of Nexcare Splinter Strategies (6/28/2017).
Regarding claims 11 and 13, Choi discloses an apparatus (double-side tape 3; Fig. 3) that may be used for removing a splinter from an animal's paw (as a user may  place either one of adhesive layers 22, 24 against an animal’s paw to remove a foreign object) comprising: an adhesive base (including substrate layer 20 and adhesive layer 24; Fig. 3) comprising an adhesive (pressure-sensitive adhesive layer 24) and a target (any one of a color, fragrance, etc. on adhesive layer 24 ([0011], [0038]), which are determined to be equivalents to Applicant’s “target” that can be any suitable shape or 
Choi fails to disclose wherein the adhesive apparatus is used in a method of removing a splinter from an animal’s paw, the method comprising coupling the bottom of the apparatus to one or more of a ground, floor, wall, or furniture surface, placing an animal’s paw containing a splinter onto the target of the adhesive base, working, or allowing the animal to work, the animal’s paw into the adhesive base in order to allow the adhesive surface to attach to the splinter located on or between one or more pads on the animals' paw; separating, or allowing the animal to separate, the animal’s paw e adhesive base, wherein the adhesive surface removes the splinter from the animal’s paw. 
However, Nexcare Splinter Strategies discloses a method of removing a splinter, the method comprising: providing an apparatus comprising an adhesive base (duct 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive apparatus of Kerler to be coupled to one or more of a ground, floor, wall, or furniture surface for a method of removing a splinter from an animal’s paw as claimed in light of the teachings of Nexcare Splinter Strategis in order to easily, safely and effectively remove a splinter from an animal’s paw without the need for tweezers.
Regarding claim 15, Choi substantially discloses the invention as claimed and further discloses wherein the means for coupling a bottom of the apparatus to one or more of a ground, floor, wall, or furniture surface comprises one or more fasteners, clips, hook-and-loop fasteners, magnets, or adhesive components integrated with the adhesive base (as the means comprises adhesive layer 22 which is an adhesive component integrated with the adhesive base; Fig. 3; [0024]).
Regarding claim 16, Choi substantially discloses the invention as claimed and further discloses wherein the adhesive (24) covers at least 50% of a top of the adhesive base (at it covers the entirety of the adhesive base; Fig. 3).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2019/0031922 A1) in view of Nexcare Splinter Strategies (6/28/2017), as applied to claim 11 above, and further in view of Little (US 2007/0199271 A1).

However, Little teaches a tape (200) with a mark (900) to identify the top surface of the tape ([0052]), the mark may be anything that is quickly and easily identifiably to a user, including, but not limited to, a color on the top side, a manufacture trademark, a product name, an advertisement, or a symbol ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the target of Choi to be in the shape of a paw print in light of the teachings of Choi and Little, since applicant has not disclosed that the shape or particular design of the target solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the targets shaped as claimed.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2019/0031922 A1) in view of Nexcare Splinter Strategies (6/28/2017), as applied to claim 13 above, and further in view of Ko et al. (US 6,074,290).
Regarding claim 14, modified Choi fails to disclose wherein the means for coupling a bottom of the apparatus to one or more of a ground, floor, wall, or furniture surface comprises one or more weights integrated with one or more corners of the adhesive base.
However, Ko teaches a double-sided tape that may be coated with various adhesive coating weights or patterns to adjust peel strength so as to provide the desired 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try one or more weights integrated with one or more corners of the adhesive base as the means for coupling a bottom of the apparatus to one or more of a ground, floor, wall, or furniture surface of Choi in light of the teachings of Ko and choosing from a finite number of predictable solutions. The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Because Ko teaches adhesive coating weights formed with different patterns to achieve different peel strengths and modified Choi as claimed has the properties predicted by the prior art, it would have been obvious to make the apparatus as claimed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771